Title: From John Adams to Benjamin Rush, 5 July 1789
From: Adams, John
To: Rush, Benjamin



Dear Sir
Richmond Hill, July 5. 1789

Without waiting for an answer to my last, I will take a little more notice of a Sentiment in one your letters. You say you "abhor all Titles." I will take the familiar freedom of Friendship to say I don’t believe you.—Let me explain my self.—I doubt not your veracity, but I believe you deceive yourself, and have not yet examined your own heart, and recollected the feelings of every day and hour.—What would you say or think or feel, if your own Children, instead of calling you, Sir, or Father, or Papa, should accost you with the title of "Ben"? Your Servant comes in, and instead of saying my "Master! my hat is much worn, would you please to give me a new one;" cries "Ben! my old hat is all in rags, and makes you the laughing stock of the Town! give me a new one."—What think you of this simple manly republican Style?
Had I leisure to write Plays like Gen. Burgoine, I would undertake a Comedy, under the Title of "Government with out Title." The Dramatis Personæ should be a Quaker and his Wife, ten Children and four Servants. They should all live in the Same room, dine, breakfast & sup at the same Table.—They should promiscuously call each other by their Names, without Titles and live without form.—We should See, what order, Virtue and œconomy would ensue.—The Sons would soon be married to the female servants, and the Daughters to the Male. Both Children & Servants would soon twick and cuff the old man & woman.
Poh, Poh Poh! say you all this is vulgar and beneath the Dignity of a Legislator.—Give me leave to say nothing in Human life is beneath the Dignity of a Magistrate to consider. The Principles of Government are to be seen in every Scene of human Life. There is no Person and no society,                         to whom Forms and Titles are indifferent. "Look through the Deeds of Men, and then say whether Shenestone is not in the right, when he says in a whimsical Production called the "School-Mistress" which he wrote in imitation of Spencer.
"Albeit ne flatt’ry did corrupt her Truth
Ne Pompous Title did debauch her ear,
Goody, good-Woman, gossip n’aunt, forsooth
or Dame, the Sole additions she did hear;
Yet these she challeng’d; these She held right dear;
Ne would esteem him Act as mought behoove
Who Should not honor’d eld with these revere:
For never title yet So mean could prove,
But there was eke a mind, which did that title love."
The two last lines contain a truth to great, so universal, and so litteral, that I declare to you, in the Course of fifty years Experience, in various stages of life, among all Classes of people and in Several different nations I have never yet met with one Man Woman or Child, who was destitute of a Passion for a Title. Let us consider, my Friend more reverently and therefor more truly, the Constitution of human nature, and the invariable progress of human life and manners. Family titles are necessary to Family Government Colonial Titles We know were indispensable, in Colonial Government; and we shall find national Titles essential to national government. As long as Titles are respected by others, they will be esteemed by every man. But it is not to gratify individuals that public Titles are annexed to offices. It is to make offices and laws respected; and not so much by the virtuous part of the Community, as by the Profligate the criminal and abandoned, who have little reverence for Reason Right or Law divine or human. These are reverenced by Titles frequently, when laws and Punishments cannot restrain them.
Think of these Things, and perhaps I may hint to you some others hereafter. Yours with sincere esteem
John Adams